Rothrock, J.
*2531. municipal po\verBo£°oity junction.111 *252I. The petition does not charge actual fraud upon the part of the city council; it charges that the issuance *253of the scrip would operate as a fraud upon the rights of the plaintiff and other taxpayers. It is alleged that the city now has suitable rooms at a rental of forty dollars per annum. It is not charged that the price agreed to be paid is an unreasonable rent for the rooms contracted for. The affidavits in support of the answer show that the rent agreed to be paid is reasonable. What the plaintiff seems to complain of is, that the city council could rent a room or rooms, which he regards as suitable for the purposes of the city, for less than the contract price for the rooms rented by the council.
In the absence of actual fraud, courts cannot interfere with the judgment and discretion of city councils in determining •what are and what are not suitable rooms for the purposes of the city and its officers.
„ of°sea?bprae1 tioeII. It is alleged that there was no seal affixed to the jurat to the verification of defendants’answer. It seems to l)ave been regarded as properly verified’in the court below. The question cannot be raised for the first time in this court.
Affirmed.